Citation Nr: 0019460	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of arthrotomy, torn cartilage with 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1964 to May 1974.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The veteran appealed that 
portion of the decision wherein the RO denied entitlement to 
an evaluation in excess of 10 percent for postoperative 
residuals of arthrotomy, torn cartilage with arthritis of the 
left knee.

The RO also granted entitlement to an increased (compensable) 
evaluation of 10 percent for postoperative residuals of 
arthrotomy, torn cartilage of the right knee effective 
November 30, 1998.  The veteran has not filed a notice of 
disagreement with this determination and it is otherwise not 
considered part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected disability of 
the left knee is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his left knee disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).



The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran was examined by VA in December 1998 for the 
purpose of ascertaining the nature and extent of severity of 
his service-connected left knee disability.  There is no 
evidence from the examination report that his claims file was 
made available to the examiner for review in conjunction with 
the examination.  It appears from the examination report that 
the physician was recording the history provided by the 
veteran.  

The fact that the examination in all probability was 
conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (1999) ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.") See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added).  Accordingly, further development is 
warranted.

The RO has rated the veteran's left knee disability under 
diagnostic codes 5010-5259.  Diagnostic code 5010 referable 
to arthritis includes range of motion as a criterion for 
assignment of a disability evaluation.  Diagnostic code 5259 
addresses symptomatic removal of semilunar cartilage.  
Diagnostic code 5257 which addresses recurrent subluxation or 
lateral instability may also be applied to the veteran's left 
knee disability.  Diagnostic codes 5260 and 5261 addressing 
respectively flexion and extension may also be applied in 
rating the veteran's left knee disability.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to flare-
ups with limitation of motion of the left knee is proper.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue prepared and certified 
for appellate review pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his left knee.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been obtained.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran for the purpose of ascertaining 
the nature and extent of severity of his 
left knee disability.  The claims file, 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
by the examiner that the claims file was 
in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the appellant's service-
connected left knee disability in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Does the service-connected left 
knee disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service-connected left 
knee disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected left knee disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected left knee disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected left knee disability, and 
if such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected disability.  If the 
functional impairment created by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.  Any opinions expressed 
by the examiner must be accompanied 
by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
the service-connected postoperative 
residuals of arthrotomy, torn cartilage 
with arthritis of the left knee with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The RO should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


